 



Exhibit 10.9
INTERNATIONAL RATE AMENDMENT NO. 15
     This International Rate Amendment No. 15 (the “Amendment”) is made as of
the _15th day of November, 2004, by and between Valor Telecommunications
Enterprises, LLC (“Customer”) and MCI WORLDCOM Network Services, inc, (“MCI”) to
that certain Telecommunication Services Agreement dated September 30, 2000,
including the Program Enrollment Terms and all applicable Attachments and
previous Amendments thereto (collectively, the “Agreement”). In the event of any
conflict between the terms of the Agreement and the terms of this Amendment the
terms of this Amendment shall control.
     The parties agree for good and valuable consideration, intending legally to
be bound, as follows:

1.   SPECIAL INTERNATIONAL RATES. Commencing within five (5) business days
following the date this Amendment is executed by both parties and returned to
Customer, Customer will receive the rate(s) (the “Special International Rates”)
set forth on Attachment No. 1 attached hereto and incorporated herein by
reference with respect to the Service(s) and countries) listed. Customer’s
International rates for all other Services (i.e., Services other than those
specifically identified on Attachment No. 1) as well as rates to countries not
listed will be as set forth in the Agreement. [Note: If a Special International
Rate for a particular country is described in a previous Amendment, the Special
International Rate reflected in the latest dated Amendment will control.]   2.  
MODIFICATION OF CHARGES. In consideration of good and valuable consideration,
including without limitation, the Special International Rates described above,
the receipt and sufficiency of which are hereby acknowledged, notwithstanding
anything to the contrary contained in the Agreement, MCI reserves the right to
modify all of Customer’s rates to International locations (including the Special
International Rates described in Section 1 above) upon not less than seven
(7) calendar days’ prior notice to Customer, which notice will state the
effective date for the charge modification and may be sent by e-mail or
facsimile. Provided, however, any charge modifications under this Section 2
shall not exceed then-current generally available MCI charges for comparable
services.   3.   OTHER PROVISIONS. Except as specifically amended or modified
herein, the terms and conditions of the Agreement, including without limitation,
Customer’s commitment(s), if any, will remain in full force and effect
throughout the Service Term and any extensions thereof.

     IN WITNESS WHEREOF the parties have entered into this Amendment No. 15 on
the date first written above.

                  VALOR TELECOMMUNICATIONS   MCI WORLDCOM NETWORK    
ENTERPRISES, LLC   SERVICES, INC.    
 
               
By:
  /s/ Grant Raney
 
  By:   /s/ Peter MCassidy
 
   
Print Name:
  Grant Raney   Print Name:   Peter MCassidy    
Title:
  Sr. VP   Title:   VP, Wholesale Services    
Date:
   1-27-05   Date:   2/3/05    

3/29/04 Page 1of 2
CONFIDENTIAL TSA#VTE-001019

 



--------------------------------------------------------------------------------



 



ATTACHMENT NO. 1
TO
INTERNATIONAL RATE AMENDMENT NO. 15
DATED NOVEMBER 15, 2004
SWITCHLESS 1+ Service

          International Location   RPM($)
Afghanistan
   
Afghanistan Mobile
   
Albania
   
Albania Mobile
   
Algeria
   
Algeria Mobile A
   
Algeria Mobile B
   
Algeria Mobile C
   
American Samoa
   
Andorra
   
Andorra Mobile
   
Angola
   
Angola Mobile
   
Anguilla
   
Anguilla Mobile
   
Antarctica
   
Antigua
   
Argentina
   
Argentina Buenos Aires
   
Argentina Cordoba
   
Argentina Mendoza
   
Argentina Mobile
   
Argentina Rosario
   
Armenia
   
Armenia Mobile
   
Armenia Nagorni K
   
Armenia Yerevan
   
Aruba
   
Aruba Mobile A
   
Aruba Mobile B
   
Ascension Islands
   
Australia
   
Australia Melbourne
   
Australia Mobile A
   
Australia Mobile B
   
Australia Sydney
   
Austria
   
Austria Mobile A
   
Austria Mobile B
   
Austria Mobile C
   
Austria Mobile D
   

3/29/04 Page 2 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Austria Mobile E
   
Austria Vienna
   
Azerbaijan
   
Azerbaijan Mobile
   
Bahamas
   
Bahamas Mobile
   
Bahrain
   
Bangladesh
   
Bangladesh Dhaka
   
Bangladesh Mobile A
   
Bangladesh Mobile B
   
Barbados
   
Barbados Mobile
   
Belarus
   
Belgium
   
Belgium Brussels
   
Belgium Mobile
   
Belize
   
Belize Mobile
   
Benin
   
Benin Mobile
   
Bermuda
   
Bermuda Mobile
   
Bhutan
   
Bhutan Mobile
   
Bolivia
   
Bolivia Cochabamba
   
Bolivia La Paz
   
Bolivia Metro
   
Bolivia Mobile
   
Bolivia Santa Cruz
   
Bosnia
   
Bosnia Mobile A
   
Bosnia Mobile B
   
Botswana
   
Botswana Mobile
   
Brazil
   
Brazil Belem
   
Brazil Belo Horizonte
   
Brazil Brasilia
   
Brazil Campinas
   
Brazil Curitibia
   
Brazil Florianopolis
   
Brazil Fortaleza
   
Brazil Goiania
   
Brazil Manaus
   
Brazil Mobile
   
Brazil Porto Alegre
   
Brazil Recife
   
Brazil Rio De Janeiro
   
Brazil Salvador
   
Brazil Sao Paulo
   

3/29/04

Page 3 of 13
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Brazil Valadares
   
Brazil Vitoria
   
British Virgin Islands
   
British Virgin Islands Mobile
   
Brunei
   
Bulgaria
   
Bulgaria Mobile
   
Bulgaria Sofia
   
Burkina Faso
   
Burkina Faso Mobile
   
Burundi
   
Burundi Mobile
   
Cambodia
   
Cambodia Mobile
   
Cameroon
   
Cameroon Mobile
   
Cape Verde Islands
   
Cape Verde Islands Mobile
   
Cayman Islands
   
Cayman Islands Mobile A
   
Cayman Islands Mobile B
   
Central African Republic
   
Central African Republic Mbl
   
Chad
   
Chad Mobile
   
Chile
   
Chile Mobile
   
Chile Rural
   
Chile Santiago
   
China
   
China Beijing
   
China Mobile
   
China Shanghai
   
Christmas/Cocos Islands
   
Colombia
   
Colombia Barranquilla
   
Colombia Bogota
   
Colombia Cali
   
Colombia Medellin
   
Colombia Mobile
   
Comoros Islands
   
Comoros Islands Mobile A
   
Comoros Islands Mobile B
   
Congo
   
Congo Mobile
   
Cook Islands
   
Costa Rica
   
Costa Rica Mobile
   
Croatia
   
Croatia Mobile
   
Cuba
   
Cyprus
   

3/29/04 Page 4 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Cyprus Mobile
   
Czech Republic
   
Czech Republic Mobile
   
Denmark
   
Denmark Mobile
   
Diego Garcia
   
Djibouti
   
Dominica
   
Dominica Mobile
   
Dominican Republic
   
Dominican Republic Mobile
   
Dominican Republic Santo Dom
   
East Timor
   
Ecuador
   
Ecuador Guayaquil
   
Ecuador Mobile
   
Ecuador Quito
   
Egypt
   
Egypt Cairo
   
Egypt Mobile
   
El Salvador
   
El Salvador Mobile
   
Equatorial Guinea
   
Equatorial Guinea Mobile
   
Eritrea
   
Eritrea Mobile
   
Estonia
   
Estonia Mobile
   
Estonia Special Services
   
Ethiopia
   
Ethiopia Mobile
   
Falkland Islands
   
Faroe Islands
   
Faroe Islands Mobile
   
Fiji Islands
   
Finland
   
Finland Helsinki
   
Finland Mobile
   
Finland Special Services
   
France
   
France Mobile A
   
France Mobile B
   
France Mobile C
   
France Paris
   
French Antilles
   
French Antilles Mobile
   
French Guiana
   
French Guiana Mobile
   
French Polynesia
   
French Polynesia Mobile
   
Gabon
   
Gabon Mobile
   

3/29/04 Page 5 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Gambia
   
Gambia Mobile
   
Georgia
   
Georgia Mobile
   
Germany
   
Germany Berlin
   
Germany Mobile A
   
Germany Mobile B
   
Germany Mobile C
   
Ghana
   
Ghana Mobile
   
Gibraltar
   
Gibraltar Mobile
   
Greece
   
Greece Athens
   
Greece Mobile A
   
Greece Mobile B
   
Greece Mobile C
   
Greenland
   
Grenada
   
Grenada Mobile A
   
Grenada Mobile B
   
Guadeloupe
   
Guadeloupe Mobile
   
Guantanamo Bay
   
Guatemala
   
Guatemala Mobile
   
Guinea
   
Guinea Mobile
   
Guinea-Bissau
   
Guyana
   
Haiti
   
Haiti Mobile A
   
Haiti Mobile B
   
Honduras
   
Honduras Mobile
   
Hong Kong
   
Hong Kong Mobile
   
Hungary
   
Hungary Budapest
   
Hungary Mobile
   
Iceland
   
Iceland Mobile A
   
Iceland Mobile B
   
India
   
India Ahmedabad
   
India Bangalore
   
India Bombay
   
India Calcutta
   
India Hyderabad
   
India Madras
   
India Mobile A
   

3/29/04 Page 6 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
India Mobile B
   
India New Delhi
   
India Pune
   
Indonesia
   
Indonesia Jakarta
   
Indonesia Mobile
   
Inmarsat AORE
   
Inmarsat AORE AERO
   
Inmarsat AORE HSD M
   
Inmarsat AORE LSV B
   
Inmarsat AORE LSV M
   
Inmarsat AORE LSV Mini
   
Inmarsat AORW
   
Inmarsat AORW AERO
   
Inmarsat AORW HSD M
   
Inmarsat AORW LSV B
   
Inmarsat AORW LSV M
   
Inmarsat AORW LSV Mini
   
Inmarsat IOR
   
Inmarsat IOR AERO
   
Inmarsat IOR HSD B
   
Inmarsat IOR HSD M
   
Inmarsat IOR LSV B
   
Inmarsat IOR LSV M
   
Inmarsat IOR LSV Mini
   
Inmarsat POR
   
Inmarsat POR AERO
   
Inmarsat POR. HSD B
   
Inmarsat POR LSV B
   
Inmarsat POR LSV M
   
Inmarsat POR LSV Mini
   
Inmarsat SNAC
   
Inmarsat SNAC HSD M
   
Inmarsat SNAC LSV B
   
Inmarsat SNAC LSV M
   
Inmarsat SNAC LSV Mini
   
Iran
   
Iran Mobile
   
Iraq
   
Iraq Baghdad
   
Iraq Mobile
   
Ireland
   
Ireland Dublin
   
Ireland Mobile
   
Iridium/Globalstar
   
Israel
   
Israel Mobile
   
Italy
   
Italy Mobile A
   
Italy Mobile B
   
Italy Mobile C
   
Italy Mobile D
   

3/29/04 Page 7 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Ivory Coast
   
Ivory Coast Mobile
   
Jamaica
   
Jamaica Mobile A
   
Jamaica Mobile B
   
Japan
   
Japan Mobile
   
Japan Nagoya
   
Japan Osaka
   
Japan Tokyo
   
Japan Yokohama
   
Jordan
   
Jordan Mobile
   
Kazakhstan
   
Kazakhstan Mobile
   
Kenya
   
Kenya Mobile
   
Kiribati
   
Kosovo Mobile
   
Kuwait
   
Kuwait Mobile
   
Kyrgyzstan
   
Kyrgyzstan Mobile
   
Laos
   
Laos Mobile
   
Latvia
   
Latvia Mobile
   
Lebanon
   
Lebanon Mobile
   
Lesotho
   
Lesotho Mobile
   
Liberia
   
Libya
   
Libya Mobile
   
Liechtenstein
   
Liechtenstein Mobile
   
Lithuania
   
Lithuania Mobile
   
Luxembourg
   
Luxembourg Mobile
   
Macau
   
Macedonia
   
Macedonia Mobile
   
Madagascar
   
Madagascar Mobile
   
Malawi
   
Malawi Mobile
   
Malaysia
   
Malaysia Kuala Lumpur
   
Malaysia Mobile
   
Maldives
   
Mali
   

3/29/04 Page 8 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Mali Mobile
   
Malta
   
Malta Mobile
   
Marshall Islands
   
Mauritania
   
Mauritania Mobile
   
Mauritius
   
Mayotte Island
   
Mexico Equal Access 1
   
Mexico Equal Access 2
   
Mexico Equal Access 3
   
Mexico Guadalajara
   
Mexico Mexico City
   
Mexico Monterrey
   
Mexico Non Equal Access
   
Micronesia
   
Moldova
   
Moldova Mobile
   
Moldova Prldnestrovie
   
Monaco
   
Monaco Mobile
   
Mongolia
   
Montserrat
   
Morocco
   
Morocco Mobile
   
Mozambique
   
Mozambique Mobile A
   
Mozambique Mobile B
   
Myanmar
   
Nakhodka
   
Namibia
   
Namibia Mobile
   
Nauru
   
Nepal
   
Nepal Kathmandu
   
Netherlands
   
Netherlands Mobile A
   
Netherlands Mobile B
   
Netherlands Mobile C
   
Netherlands Antilles
   
Netherlands Antilles Mobile A
   
Netherlands Antilles Mobile B
   
New Caledonia
   
New Zealand
   
New Zealand Auckland
   
New Zealand Mobile
   
Nicaragua
   
Nicaragua Mobile A
   
Nicaragua Mobile B
   
Niger
   
Niger Mobile
   
Nigeria
   

3/29/04 Page 9 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Nigeria Mobile
   
Niue
   
Norfolk Island
   
North Korea
   
Norway
   
Norway Mobile
   
Oman
   
Oman Mobile
   
Pakistan
   
Pakistan Karachi
   
Pakistan Mobile
   
Palau
   
Palestine
   
Palestine Mobile
   
Panama
   
Panama Mobile
   
Papua New Guinea
   
Paraguay
   
Paraguay Mobile
   
Peru
   
Peru Lima
   
Peru Mobile
   
Peru Rural
   
Philippines
   
Philippines Manila
   
Philippines Mobile A
   
Philippines Mobile B
   
Poland
   
Poland Mobile
   
Portugal
   
Portugal Mobile
   
Qatar
   
Qatar Mobile
   
Reunion Islands
   
Reunion Islands. Mobile
   
Romania
   
Romania Bucharest
   
Romania Mobile A
   
Romania Mobile B
   
Russia
   
Russia Mobile
   
Russia Moscow
   
Russia Overlay
   
Russia St. Petersburg
   
Rwanda
   
Rwanda Mobile
   
Sakhalin
   
San Marino
   
Sao Tome
   
Saudi Arabia
   
Saudi Arabia Dhahran
   
Saudi Arabia Jeddah
   

3/29/04 Page 10 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Saudi Arabia Mobile
   
Saudi Arabia Riyadh
   
Senegal
   
Senegal Mobile
   
Serbia
   
Serbia Mobile
   
Seychelles Islands
   
Sierra Leone
   
Sierra Leone Mobile
   
Singapore
   
Singapore Mobile
   
Slovakia
   
Slovakia Mobile
   
Slovenia
   
Slovenia Mobile
   
Solomon Islands
   
Somalia
   
South Africa
   
South Africa Johannesburg
   
South Africa Mobile
   
South Korea
   
South Korea Mobile
   
South Korea Seoul
   
Spain
   
Spain Mobile
   
Sri Lanka
   
Sri Lanka Mobile
   
St. Helena
   
St. Kitts/Nevis
   
St. Lucia
   
St. Lucia Mobile A
   
St. Lucia Mobile B
   
St. Pierre/Mequelon
   
St. Pierre/Mequelon Mobile
   
St. Vincent
   
St. Vincent Mobile A
   
St. Vincent Mobile B
   
Sudan
   
Sudan Mobile
   
Suriname
   
Swaziland
   
Swaziland Mobile
   
Sweden
   
Sweden Mobile A
   
Sweden Mobile B
   
Sweden Mobile C
   
Sweden Stockholm
   
Switzerland
   
Switzerland Mobile A
   
Switzerland Mobile B
   
Syria
   
Syria Mobile
   

3/29/04 Page 11 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Taiwan
   
Taiwan Mobile
   
Taiwan Taipei
   
Tajikistan
   
Tanzania
   
Tanzania Mobile
   
Thailand
   
Thailand Bangkok
   
Thailand Mobile
   
Thuraya/Emsat
   
Togo
   
Togo Mobile
   
Tokelau
   
Tonga
   
Trinidad/Tobago
   
Tunisia
   
Tunisia Mobile
   
Turkey
   
Turkey Ankara
   
Turkey Istanbul
   
Turkey Izmir
   
Turkey Mobile
   
Turkmenistan
   
Turkmenistan Mobile
   
Turks/Caicos
   
Tuvalu
   
Uganda
   
Uganda Mobile
   
Ukraine
   
Ukraine Kiev
   
Ukraine Mobile A
   
Ukraine Mobile B
   
United Arab Emirates
   
United Arab Emirates Mobile
   
United Kingdom
   
United Kingdom London
   
United Kingdom Mobile
   
United Kingdom Special Serv
   
Uruguay
   
Uruguay Mobile
   
Uruguay Montevideo
   
Uzbekistan
   
Uzbekistan Mobile
   
Vanuatu
   
Vatican City
   
Venezuela
   
Venezuela Caracas
   
Venezuela Maracalbo
   
Venezuela Mobile
   
Venezuela Valencia
   
Vietnam
   
Vietnam Ho Chi Minh
   

3/29/04 Page 12 of 13
CONFIDENTIAL  

 



--------------------------------------------------------------------------------



 



          International Location   RPM($)
Vietnam Mobile
   
Waills/ Futune
   
Western Samoa
   
Western Samou Mobile
   
Yamen
   
Yamen Mobile
   
Zaire
   
Zaire Mobile
   
Zambia
   
Zambia Mobile
   
Zimbabwe
   
Zimbabwe Mobile A
   
Zimbabwe Mobile B
   

Rates listed above exclude city-specific, mobile rural and Special Service
locations unless otherwise specified.

                     
 
  MCI’s Initials   /s/ Peter M. Cassidy   Customer’s Initials   /s/ [ILLEGIBLE]
   

3/29/04 Page 13 of 13
CONFIDENTIAL  

 